Name: Council Directive 81/577/EEC of 20 July 1981 amending Council Directive 74/408/EEC on the approximation of the laws of the Member States relating to the interior fittings of motor vehicles (strength of seats and of their anchorages)
 Type: Directive
 Subject Matter: organisation of transport;  European Union law;  technology and technical regulations;  marketing
 Date Published: 1981-07-29

 Avis juridique important|31981L0577Council Directive 81/577/EEC of 20 July 1981 amending Council Directive 74/408/EEC on the approximation of the laws of the Member States relating to the interior fittings of motor vehicles (strength of seats and of their anchorages) Official Journal L 209 , 29/07/1981 P. 0034 - 0034 Finnish special edition: Chapter 13 Volume 11 P. 0151 Spanish special edition: Chapter 13 Volume 11 P. 0217 Swedish special edition: Chapter 13 Volume 11 P. 0151 Portuguese special edition Chapter 13 Volume 11 P. 0217 COUNCIL DIRECTIVE of 20 July 1981 amending Council Directive 74/408/EEC on the approximation of the laws of the Member States relating to the interior fittings of motor vehicles (strength of seats and of their anchorages) (81/577/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Council Directive 74/408/EEC of 22 July 1974 on the approximation of the laws of the Member States relating to the interior fittings of motor vehicles (strength of seats and of their anchorages) (4) does not permit EEC type-approval of a vehicle concerning the strength of the seats and of their anchorages if these seats have built-in safety belt anchorages; Whereas in the interests of road safety, Directive 74/408/EEC should be amended without delay for vehicles with seats fitted with one or more belt anchorages, in order to make them more comfortable to use by a larger number of adult occupants and thus increase the rate of belt wearing ; whereas such an amendment has been made possible by technical progress in motor-vehicle construction, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 74/408/EEC shall be amended as follows: 1. Article 1 (2) is replaced by the following: "2. This Directive does not apply to folding (tip-up) seats or to side-facing or rearward-facing seats." 2. Section 2.7 of Annex I is replaced by the following. "2.7. "Folding (tip-up) seat" means an auxiliary seat intended for occasional use and which is normally folded out of the way." Article 2 Member States shall bring into force the provisions necessary in order to comply with this Directive within six months of its notification. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 20 July 1981. For the Council The President P. WALKER (1) OJ No C 87, 9.4.1980, p. 7. (2) OJ No C 265, 13.10.1980, p. 77. (3) OJ No C 230, 8.9.1980, p. 6. (4) OJ No L 221, 12.8.1974, p. 1.